Exhibit 10.5


REGISTRATION RIGHTS AGREEMENT

        This Registration Rights Agreement (this “Agreement”) is made and
entered into as of May 26, 2006, among HANGER ORTHOPEDIC GROUP, INC., a Delaware
corporation (the “Company”), and the investors signatory hereto (each such
investor is a “Purchaser” and all such investors are, collectively, the
“Purchasers”).

        WHEREAS, the parties have agreed to enter into this Agreement in
connection with, and as a condition to the Closing under, the Amended and
Restated Preferred Stock Purchase Agreement, dated as of May 25, 2006, among the
Company and the Purchasers (the “Purchase Agreement”); and

        WHEREAS, pursuant to the Purchase Agreement and concurrently with the
execution of this Agreement, the Purchasers are acquiring from the Company
shares of the Company’s Series A Convertible Preferred Stock, par value $0.01
per share.

        NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in
this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

            1.    Definitions. In addition to the terms defined elsewhere in
this Agreement, (a) capitalized terms that are not otherwise defined herein have
the meanings given to such terms in the Purchase Agreement, and (b) the
following terms have the meanings indicated:

          “Demand Registration Statement” means a Registration Statement filed
or to be filed pursuant to a written Purchaser Request pursuant to either
Section 2 or Section 3.


          “Holder”means any holder, from time to time, of Registrable
Securities.


          “Piggy-Back Registration Statement” means a Registration Statement
filed or to be filed pursuant to which the Company has received one or more
written requests to participate pursuant to Section 4.


          “Purchaser Request” means a request from Purchasers that in the
aggregate possess a majority of the Registrable Securities outstanding as of the
date of such request.


          “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rules 430A, 430B or 430C promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


          “Registrable Securities” means any Common Stock (including Underlying
Shares) issued or issuable pursuant to the Transaction Documents, together with
any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.


--------------------------------------------------------------------------------

          “Registration Statement” shall mean any registration statement to be
filed under the Exchange Act, which covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the Prospectus included
therein, all amendments and supplements to such Registration Statement,
including pre- and post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statement.


          “Rule 144,” “Rule 415,” “Rule 424” and “Rule 461” means Rule 144, Rule
415, Rule 424 and Rule 461, respectively, promulgated by the Commission pursuant
to the Securities Act, as such Rules may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.


          “Shelf Registration Statement” means a Registration Statement filed or
to be filed pursuant to a written Purchaser Request pursuant to Section 2.


            2.    Shelf Registration. If at any time the Company shall receive a
written Purchaser Request under this Section 2 that the Company file a
registration statement under the Securities Act, then the Company shall, within
ten (10) days of the receipt thereof, give written notice of such request to all
Holders and shall prepare and file (as expeditiously as practicable, and in any
event within thirty (30) days of the receipt of any other such request) with the
Commission a “Shelf” Registration Statement covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415. Such Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith as the Holders may consent) and shall contain
(except if otherwise directed by the Holders) the “Plan of Distribution”
attached hereto as Annex A. The Company shall use its best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, and in any event within sixty
(60) days of the Purchaser Request (or one hundred twenty (120) days in the
event the SEC has determined to review the applicable Registration Statement)
and shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act until the earlier of (i) the date on which
all Registrable Securities are eligible for sale under paragraph (k) of Rule 144
without any volume, manner of sale or other restrictions and (ii) when all
Registrable Securities covered by such Registration Statement have been sold
(the “Effectiveness Period”). The Company shall notify each Holder in writing
promptly (and in any event within one Trading Day) after receiving notification
from the Commission that a Registration Statement has been declared effective.

            3.    Demand Registration.

            (a)     If at any time the Company shall receive a written Purchaser
Request that the Company file a registration statement under the Securities Act,
then the Company shall, within ten (10) days of the receipt thereof, give
written notice of such request to all Holders and, subject to the limitations of
Section 3(b) below, shall file (as expeditiously as practicable, and in any
event within thirty (30) days of the receipt of such request) and use its
commercially reasonable best efforts to have declared effective, a registration
statement under the Securities Act with respect to all Registrable Securities
which the Holders request to be registered within eighteen (18) days of the
mailing of such notice by the Company in accordance with Section 8(g) below.

2

--------------------------------------------------------------------------------

            (b)     If the Holders intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 3
and the Company shall include such information in the written notice referred to
in Section 3(a). In such event, the right of any Holder to include such Holder’s
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Holders participating in the underwriting and such
Holder) to the extent provided herein. A majority in interest of the Holders of
Registrable Securities participating in the underwriting, in consultation with
the Company, shall select the managing underwriter or underwriters in such
underwriting. All Holders proposing to distribute their securities through such
underwriting shall (together with the Company as provided in Section 5(l)) enter
into an underwriting agreement in customary form with the underwriter or
underwriters so selected for such underwriting by a majority in interest of such
Holders; provided, however, that no Holder (or any of their assignees) shall be
required to make any representations, warranties or indemnities except as they
relate to such Holder’s ownership of shares and authority to enter into the
underwriting agreement and to such Holder’s intended method of distribution, and
the liability of such Holder shall be limited to an amount equal to the net
proceeds from the offering received by such Holder. Notwithstanding any other
provision of this Section 3, if the underwriter advises a Holder that marketing
factors require a limitation of the number of shares to be underwritten, then
the Holder shall so advise the Company and the Company shall so advise all
Holders of Registrable Securities which would otherwise be underwritten pursuant
hereto, and the number of shares of Registrable Securities that may be included
in the underwriting shall be allocated as follows: (i) first, among holders of
Registrable Securities that have elected to participate in such underwritten
offering, in proportion (as nearly as practicable) to the aggregate amount of
Registrable Securities held by all such holders, until such holders have
included in the underwriting all shares requested by such holders to be
included, and (ii) thereafter, among all other holders of Common Stock, if any,
that have the right and have elected to participate in such underwritten
offering, in proportion (as nearly as practicable) to the amount of shares of
Common Stock owned by such holders. Without the consent of a majority in
interest of the Holders of Registrable Securities participating in a
registration referred to in Section 3(a), no securities other than Registrable
Securities shall be covered by such registration if the inclusion of such other
securities would result in a reduction of the number of Registrable Securities
covered by such registration or included in any underwriting or if, in the
opinion of the managing underwriter, the inclusion of such other securities
would adversely impact the marketing of such offering.

            (c)     The Company shall be obligated to effect only two (2)
registrations (and only if such registration would include Registrable
Securities with an aggregate value of at least ten million dollars
($10,000,000), calculated using the closing price of the Company’s Common Shares
on the Trading Market on the date preceding the date of the Purchaser Request)
pursuant to Purchaser Requests under this Section 3 (an offering which is not
consummated shall not be counted for this purpose).

3

--------------------------------------------------------------------------------

            (d)     Notwithstanding the foregoing, if the Company shall furnish
to the Holders requesting a registration statement pursuant to this Section 3, a
certificate signed by the chief executive officer of the Company stating that in
the good faith judgment of the Board of Directors of the Company, it would be
seriously detrimental to the Company and its stockholders for such registration
statement to be filed by reason of a material pending transaction and it is
therefore essential to defer the filing of such registration statement, the
Company shall have the right to defer such filing for a period of not more than
ninety (90) days after receipt of the Purchaser Request provided, however, that
the Company may not utilize this right more than once in any twelve (12) month
period.

            4.    Piggy-Back Registrations. If (but without any obligation to do
so) the Company proposes to register (including for this purpose a registration
effected by the Company for stockholders other than the Purchasers) any of its
Common Shares under the Securities Act in connection with the public offering of
such securities solely for cash (other than a registration on Form S-8 (or
similar or successor form) relating solely to the sale of securities to
participants in a Company stock plan or to other compensatory arrangements to
the extent includable on Form S-8 (or similar or successor form), or a
registration on Form S-4 (or similar or successor form)), the Company shall, at
such time, promptly give each Holder written notice of such registration. Upon
the written request of each Holder received by the Company within ten (10)
Trading Days after mailing of such notice by the Company in accordance with
Section 9(g), the Company shall use its best efforts to cause to be registered
under the Securities Act all of the Registrable Securities that each such Holder
(the “Electing Holders”) has requested to be registered. The Company shall have
no obligation under this Section 4 to make any offering of its securities, or to
complete an offering of its securities that it proposes to make.

            5.    Demand Registration Procedures. In connection with the
Company’s registration obligations hereunder with respect to a Demand
Registration Statement, the Company shall:

            (a)     Not less than three Trading Days prior to the filing of each
Demand Registration Statement or any related Prospectus or any amendment or
supplement thereto, the Company shall (i) furnish to the Holders and Purchaser
Counsel copies of all such documents proposed to be filed, which documents will
be subject to the review of such Holders and Purchaser Counsel, and (ii) cause
its officers and directors, counsel and independent certified public accountants
to respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel, to conduct a reasonable investigation within the meaning of
the Securities Act. The Company shall not file such Demand Registration
Statement or any related Prospectus, amendments or supplements thereto to which
the Holders of a majority of the Registrable Securities and Purchaser Counsel
shall reasonably object.

4

--------------------------------------------------------------------------------

        (b)     (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to each Demand Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Demand Registration Statement continuously effective as to the applicable
Registrable Securities for the Effectiveness Period in the case of a Shelf
Registration Statement, and until the end of the related offering in the case of
any other Demand Registration Statement, and prepare and file with the
Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within ten
(10) Trading Days, to any comments received from the Commission with respect to
any Registration Statement or any amendment thereto and as promptly as
reasonably possible provide the Holders and Purchaser Counsel true and complete
copies of all correspondence from and to the Commission relating to a
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Demand Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Holders thereof set forth in the applicable Demand
Registration Statement as so amended or in such Prospectus as so supplemented.

            (c)     Notify the Holders of Registrable Securities to be sold
pursuant to a Demand Registration Statement and Purchaser Counsel as promptly as
reasonably possible, and (if requested by any such Person) confirm such notice
in writing no later than one Trading Day thereafter, of any of the following
events: (i) the Commission notifies the Company whether there will be a “review”
of any Demand Registration Statement; (ii) the Commission comments in writing on
any Demand Registration Statement (in which case the Company shall deliver to
each Holder a copy of such comments and of all written responses thereto); (iii)
any Demand Registration Statement or any post-effective amendment thereto is
declared effective; (iv) the Commission or any other Federal or state
governmental authority requests any amendment or supplement to a Demand
Registration Statement or Prospectus or requests additional information related
thereto; (v) the Commission issues any stop order suspending the effectiveness
of any Demand Registration Statement or initiates any Proceedings for that
purpose; (vi) the Company receives notice of any suspension of the qualification
or exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Demand Registration Statement
become ineligible for inclusion therein or any statement made in any Demand
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference is untrue in any material respect
or any revision to a Demand Registration Statement, related Prospectus or other
document is required so that it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

            (d)     Use its best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Demand Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

            (e)     Furnish to each Holder and Purchaser Counsel, without
charge, at least one conformed copy of each Demand Registration Statement and
each amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Person (excluding those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

5

--------------------------------------------------------------------------------

            (f)     Promptly deliver to each Holder and Purchaser Counsel,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of prospectus) related to a Demand Registration Statement and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

            (g)     In the time and manner required by each Trading Market, if
at all, prepare and file with such Trading Market an additional shares listing
application covering all of the Registrable Securities; (ii) take all steps
necessary to cause such Registrable Securities to be approved for listing on
each Trading Market as soon as reasonably practicable thereafter; (iii) to the
extent available to the Company, provide to the Purchasers evidence of such
listing; and (iv) maintain the listing of such Registrable Securities on each
such Trading Market.

            (h)     Prior to any public offering of Registrable Securities
pursuant to a Demand Registration Statement, use its best efforts to register or
qualify or cooperate with the selling Holders and Purchaser Counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Holder requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
in the case of a Shelf Registration Statement, and until the offering is
completed in the case of any other Demand Registration Statement, and to do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Demand
Registration Statement.

            (i)     Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Demand Registration Statement, which
certificates shall be free, to the extent permitted by the Purchase Agreement,
of all restrictive legends, and to enable such Registrable Securities to be in
such denominations and registered in such names as any such Holders may request.

            (j)     Upon the occurrence of any event described in Section
5(c)(vii), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to such a Demand Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither such Demand Registration
Statement nor its related Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

            (k)     Cooperate with any due diligence investigation undertaken by
the Holders in connection with the sale of Registrable Securities pursuant to a
Demand Registration Statement, including without limitation by making available
any documents and information.

6

--------------------------------------------------------------------------------

            (l)     If Holders of a majority of the Registrable Securities being
offered pursuant to a Demand Registration Statement select underwriters for the
offering, the Company shall enter into and perform its obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, by providing customary legal opinions, comfort letters and
indemnification and contribution obligations.

            (m)     In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering.

            (n)     Comply with all applicable rules and regulations of the
Commission.

            (o)     The Company shall not be required to deliver any document
pursuant to any provision of this Section 5 to any Holder that is not selling
Registrable Securities under the applicable Demand Registration Statement. The
Company shall also not be required to deliver any document pursuant to any
provision of this Section 5, other than Section 5(f), to any Holder that
proposes to sell Registrable Securities with less than $50,000 in aggregate
offering price to the public under the Demand Registration Statement (based on
the last sale price per Common Share on the Trading Market on the Trading Day
preceding the date of the Purchaser Request).

            6.    Piggy-Back Registration Procedures. In connection with the
Company’s registration obligations hereunder with respect to a Piggy-Back
Registration Statement, the Company shall:

            (a)     Not less than three Trading Days prior to the filing of each
Piggy-Back Registration Statement or any related Prospectus or any amendment or
supplement thereto (i) furnish to the Electing Holders and Purchaser Counsel
copies of all such documents proposed to be filed, and (ii) cause its officers
and directors, counsel and independent certified public accountants to respond
to such inquiries as shall be necessary, in the reasonable opinion of respective
counsel, to conduct a reasonable investigation within the meaning of the
Securities Act.

            (b)     (i) Cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; (ii) as promptly as reasonably
possible provide the Electing Holders and Purchaser Counsel true and complete
copies of all correspondence from and to the Commission relating to a Piggy-Back
Registration Statement; and (iii) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Piggy-Back Registration
Statement during the offering.

            (c)     Notify the Electing Holders and Purchaser Counsel as
promptly as reasonably possible, and (if requested by any such Person) confirm
such notice in writing no later than one Trading Day thereafter, of any of the
following events: (i) the Commission notifies the Company whether there will be
a “review” of any Piggy-Back Registration Statement; (ii) the Commission
comments in writing on any Piggy-Back Registration Statement (in which case the
Company shall deliver to each Electing Holder a copy of such comments and of all
written responses thereto); (iii) any Piggy-Back Registration Statement or any
post-effective amendment is declared effective; (iv) the Commission or any other
Federal or state governmental authority requests any amendment or supplement to
a Piggy-Back Registration Statement or related Prospectus or requests additional
information related thereto; (v) the Commission issues any stop order suspending
the effectiveness of any Piggy-Back Registration Statement or initiates any
Proceedings for that purpose; (vi) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
Proceeding for such purpose; or (vii) the financial statements included in any
Piggy-Back Registration Statement become ineligible for inclusion therein or any
statement made in any Piggy-Back Registration Statement or related Prospectus or
any document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to a Piggy-Back Registration
Statement, related Prospectus or other document is required so that it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

7

--------------------------------------------------------------------------------

            (d)     Furnish to each Electing Holder and Purchaser Counsel,
without charge, at least one conformed copy of each Piggy-Back Registration
Statement and each amendment thereto, including financial statements and
schedules, and all exhibits to the extent requested by such Person (excluding
those previously furnished or incorporated by reference) promptly after the
filing of such documents with the Commission.

            (e)     Promptly deliver to each Electing Holder and Purchaser
Counsel, without charge, as many copies of the Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Persons may reasonably request. The Company hereby consents to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Electing Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

            (f)     Cooperate with the Electing Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Piggy-Back Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Electing
Holders may request.

            (g)     Comply with all applicable rules and regulations of the
Commission.

            (h)     The Company shall not be required to deliver any document
pursuant to any provision of this Section 6, other than Section 6(e), to any
Electing Holder that proposes to sell Registrable Securities with less than
$50,000 in aggregate offering price to the public under the Piggy-Back
Registration Statement (based on the last sale price per Common Share on the
Trading Market on the Trading Day preceding the date of the written request sent
by such Electing Holder under Section 4).

            (i)     Upon the occurrence of any event described in Section
6(c)(vii), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to such a Piggy-Back
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither such
Piggy-Back Registration Statement nor its related Prospectus will contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

8

--------------------------------------------------------------------------------

            7.    Registration Expenses. All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (a) all registration and filing fees
(including, without limitation, fees and expenses (i) with respect to filings
required to be made with any Trading Market, and (ii) in compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders )), (b) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Holders),
(c) messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company and reasonable fees and expenses of Purchaser Counsel,
and (e) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement.

            8.    Indemnification

            (a)    Indemnification by the Company. The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, partners, members, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), investment advisors and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all Losses, as
incurred, arising out of or relating to any untrue or alleged untrue statement
of a material fact contained in a Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder expressly for use therein, or to the
extent that such information relates to such Holder or such Holder’s proposed
method of distribution of Registrable Securities and was reviewed and expressly
approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (ii) in the case of an occurrence of an event of the type
specified in Section 5(c)(v)-(vii), the use by such Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated in Section 9(f). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

9

--------------------------------------------------------------------------------

            (b)    Indemnification by Holders. Each Holder shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising solely out of any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein not misleading to the extent, but only to the
extent, that such untrue statement or omission is contained in any information
so furnished in writing by such Holder to the Company specifically for inclusion
in such Registration Statement or such Prospectus. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

            (c)    Conduct of Indemnification Proceedings. If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
Person from whom indemnity is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

            An Indemnified Party shall have the right to employ separate counsel
in any such Proceeding and to participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
or Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.

10

--------------------------------------------------------------------------------

            All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

            (d)    Contribution. If a claim for indemnification under Section
7(a) or 7(b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 8(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

            The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by prorata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

            The indemnity and contribution agreements contained in this Section
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

11

--------------------------------------------------------------------------------

            9.    Miscellaneous

            (a)    Remedies. In the event of a breach by the Company or by a
Holder of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

            (b)    Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of at least two-thirds of the then outstanding Registrable
Securities. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.

            (c)    No Inconsistent Agreements. Neither the Company nor any of
its subsidiaries has entered, as of the date hereof, nor shall the Company or
any of its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities that would have the effect of impairing
the rights granted to the Holders in this Agreement or otherwise conflicts with
the provisions hereof. Except as and to the extent specified in the applicable
schedule to the Purchase Agreement, neither the Company nor any Subsidiary has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

            (d)    No Piggyback on Registrations. Except as and to the extent
specified in Schedule 3.1(g) to the Purchase Agreement, neither the Company nor
any of its security holders (other than the Holders in such capacity pursuant
hereto) may include securities of the Company in a Demand Registration Statement
other than the Registrable Securities, and the Company shall not after the date
hereof enter into any agreement providing any such right to any of its security
holders.

            (e)    Compliance. Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
a Registration Statement.

            (f)    Discontinued Disposition. Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Sections
5(c)(v), 5(c)(vi), or 5(c)(vii), or Sections 6(c)(v), 6(c)(vi), or 6(c)(vii), as
applicable, such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until such Holder’s
receipt of the copies of any supplemented Prospectus and/or amended Registration
Statement (if required pursuant to Section 5(j) or 6(i)), or until it is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

12

--------------------------------------------------------------------------------

            (g)    Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 4:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement on a day that is not a
Trading Day or later than 4:30 p.m. (New York City time) and earlier than 11:59
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth in the Purchase Agreement.

            (h)    Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
each Holder. Each Holder may assign its rights and obligations hereunder in the
manner and to the extent permitted under the Purchase Agreement.

            (i)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

13

--------------------------------------------------------------------------------

            (j)    GOVERNING LAW; VENUE; WAIVER OF JURY TRAIL. ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK. EACH PARTY AGREES THAT ALL LEGAL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE
TRANSACTIONS CONTEMPLATED BY ANY OF THE TRANSACTION DOCUMENTS (WHETHER BROUGHT
AGAINST A PARTY HERETO OR ITS RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
STOCKHOLDERS, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN THE STATE
AND U.S. FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN.
EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THE STATE AND U.S. FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THIS AGREEMENT), AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. IF EITHER PARTY SHALL
COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT, THEN THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING
SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS FEES AND
OTHER REASONABLE COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION
AND PROSECUTION OF SUCH ACTION OR PROCEEDING.

            (k)    Cumulative Remedies. The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

            (l)    Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

            (m)    Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

HANGER ORTHOPEDIC GROUP, INC.

  By:______________________________ Name:____________________________
Title:_____________________________



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF PURCHASERS TO FOLLOW]

--------------------------------------------------------------------------------

ARES CORPORATE OPPORTUNITIES FUND, L.P.
  By:  ACOF MANAGEMENT, L.P.,         Its General Partner
          By:  ACOF OPERATING MANAGER, L.P.,                 Its General Partner
                  By:  ARES MANAGEMENT, INC.,                         Its
General Partner
                          By:______________________________



  Address for Notice:


  Ares Corporate Opportunities Fund, L.P.
C/O Ares Management, Inc.
1999 Avenue of the Stars
Suite 1900
Los Angeles, California 90067
Phone: (310) 201.4100
Fax: (310) 201.4157
Attention: Bennett Rosenthal and
                 Adam Stein


  With a copy to:


  Proskauer Rose LLP
1585 Broadway
New York, NY 10036-8299
Facsimile No.: (212) 969-2900
Attn: Michael A. Woronoff, Esq. and
                Adam J. Kansler, Esq.


--------------------------------------------------------------------------------

Annex A


PLAN OF DISTRIBUTION

        The selling stockholders may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;


• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;


• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;


• an exchange distribution in accordance with the rules of the applicable
exchange;


• privately negotiated transactions;


• short sales;


• broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;


• a combination of any such methods of sale; and


• any other method permitted pursuant to applicable law.


        The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

        The selling stockholders may also engage in short sales against the box,
puts and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

        Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.

--------------------------------------------------------------------------------

        The selling stockholders may from time to time pledge or grant a
security interest in some or all of the shares of common stock owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time under this prospectus after we have filed an amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933 amending the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.

        The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

        The selling stockholders and any broker-dealers or agents that are
involved in selling the shares of common stock may be deemed to be
“underwriters” within the meaning of the Securities Act in connection with such
sales. In such event, any commissions received by such broker-dealers or agents
and any profit on the resale of the shares of common stock purchased by them may
be deemed to be underwriting commissions or discounts under the Securities Act.

        We are required to pay all fees and expenses incident to the
registration of the shares of common stock, including the fees and disbursements
of counsel to the selling stockholders. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

        The selling stockholders have advised us that they have not entered into
any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

        The anti-manipulation rules of Regulation M under the Securities
Exchange Act of 1934 may apply to sales of our common stock and activities of
the selling stockholders.